Title: To John Adams from Benjamin Rush, 15 June 1789
From: Rush, Benjamin
To: Adams, John



Dear Sir/
Philada June 15th: 1789

I have been so long accustomed to regard all your opinions upon government with reverence, that I amwas disposed upon reading your last letter, to relate suspend my belief in republican systems of political happiness; but a little reflection led me again to adopt them, and upon this single principle, that they have never had a fair tryal. Let us try what the influence of general science & religion dispersed in early life, will have upon our citizens. Let us try the effect of banishing the latin & greek languages from our country. They consume the flower of human life—and by enabling us to read agreeable histories of ancient crimes, often lead us to imitate them or to tolerate them. Hitherto the factions have been fewer, & less violent in America since the year 1776 than in many monarchies in the same number of years, under less irritating, and dividing circumstances. Our Passions which in Europe would have vented themselves in war, have discharged themselves only in newspaper scurrility , or in inflammatory resolves, or addresses.—One thing further, my profession has taught me, viz: that Its political passions produce fewer diseases in a republic than in a monarchy.—Disappointed ambition in Sweden and in Italy has produced sudden death from colics, and apoplexies.—In America, it has scarcely of late years produced a single hypocondriac disorder. In time, I believe the effects of the political passions upon health & life will be still less perceptable in our country. I think likewise our republican form of government, has already softened the religious passions. We have less bigotry than formerly—and while there is no court, nor monarch, no mode of worship will be prefered from interested considerations. Do you not think it will be wise better to raise our people to a pure & free government by good education, than to sink to their present vulgar habits by accommodating a government to them? Much has been done already to enlighten our citizens—but more much more may be done.—What do you think of a federal University, & of English free Schools in every township in the United States?—
I find we think more alike in your last letter upon a certain subject, than we did in your first.—I have a right to believe that the residence of Congress in New York has always been an object of more importance in the eyes of many people, than the adoption or establishment of the federal Government.—
Many pious people wish the name of the supreme Being had been introduced somewhere in the new Constitution. Perhaps an acknowledgement may be made of his goodness, or of his providence in the proposed amendments.—In all enterprises, & parties, I believe the praying, are better Allies, than the fighting part of all communities.—
I am Dear sir with great regard / your affectionate and / steady friend
Benjn. Rush